Citation Nr: 1402779	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO.  

The Veteran testified from the RO via videoconference technology at a hearing before the Undersigned Veterans Law Judge in March 2012.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The August 2008 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  The Veteran also reported having ringing in his ears.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  

A review of the service personnel records shows that the Veteran's military occupation specialties included that as an aircraft mechanic.  The Veteran testified in March 2012 that he refueled and checked airplanes when they were sent out from or returned to his base.  He testified that he was exposed to loud noise from the airplane engines.  

Given this factual background, his assertions of exposure to significant noise is found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The record contains conflicting evidence pertaining to the relationship between the Veteran's hearing loss and tinnitus and noise exposure during his period of active service.  

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  He had no complaints, treatments, or diagnoses relating to hearing loss during service and denied having any ear trouble or hearing loss on separation.  

The Veteran was afforded a VA examination in August 2008 and reported having difficulty hearing and bilateral tinnitus.  The Veteran denied post-service occupational and recreational noise exposure.  The examiner rendered a diagnosis of moderately severe to profound high frequency sensorineural hearing loss and bilateral tinnitus.  

The examiner reported that, given normal hearing at enlistment and separation, and the absence of any probative opinions regarding causation from the private audiological evaluations, he could not determine the likely etiology of the hearing loss and tinnitus without resorting to mere speculation.  

The examiner noted that the configuration of the hearing loss was pathognomonic of noise induced hearing loss and that it was possible that the hearing test at separation was not valid, because the thresholds at separation were actually better than at enlistment.  

The examiner ultimately concluded that, without evidence of hearing loss from military noise exposure, it was not possible to resolve the issue without resorting to mere speculation.  

The Board finds the August 2008 VA opinion to be of limited probative value to the extent that it provided neither a positive nor negative nexus opinion.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  

The Veteran sought audiological examinations from private physicians.  The private treatment records did not contain opinions in regard to the likely etiology of the hearing loss and tinnitus.  

The Veteran, however, testified in March 2012 that Dr. H. B. and Dr. S. L., "felt that the planes played a major role" in his hearing loss and contributed to the hearing loss, but that neither physician stated that his noise exposure was the cause of the hearing loss.  

On authorization and consent to release information forms, the Veteran indicated that Dr. M. B. and Dr. R. H. also told him that it was unusual to have his level of hearing loss and that the jet engine noise might have contributed to the hearing loss.  

In February 2012, Dr. E. R. submitted a statement that the Veteran's hearing loss could be related to when he worked on jet engines during service.  

The Board has also considered the Veteran's lay statements.  The Veteran asserts that he has experienced hearing loss and tinnitus for many years.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as difficulty hearing and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability and tinnitus as likely as not are the result of the Veteran's exposure to excessive or harmful noise exposure that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeal

Department of Veterans Affairs


